Case 6:16-cr-00166-GKS-GJK Document 53 Filed 08/06/20 Page 1 of 4 PagelID 252

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:16-cr-166-Orl-18GJK

RITA GRAY

 

ORDER

This cause came on for consideration on Defendant Rita Gray’s (“Gray”) Motion for
Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) (the “Motion”) (Doc. 50), to which
Plaintiff United States of America responded in opposition (Doc. 52). For the reasons that follow,
the Motion will be denied.

I. BACKGROUND

On May 17, 2017, the Court sentenced Gray to a term of 120 months imprisonment for
Conspiracy to Import 5 Kilograms or more of Cocaine into the United States, in violation of 21
U.S.C. §§ 960(a)(1) and 963. (See Doc. 37 at 1-2.) Currently, forty year old Gray is incarcerated
at FPC Alderson in Alderson, West Virginia, with a projected release date of July 11, 2025. See
Bureau of Prisons Inmate Locator at https://www.bop.gov/inmateloc/ (last accessed on August 5,
2020). Gray now requests that she be permitted to continue her sentence on home confinement due
to her concerns over a COVID-19 outbreak at the facility where he is incarcerated.

II. LEGAL STANDARD

The Bureau of Prisons (“BOP”) is solely responsible for determining an inmate’s place of
incarceration to serve a sentence imposed by a court. See 18 U.S.C. § 3621(b). The BOP has
stanutory authority to place inmates in home confinement, including the ability to place inmates in

home confinement during the last six (6) months or ten (10) percent of a sentence, whichever is
Case 6:16-cr-00166-GKS-GJK Document 53 Filed 08/06/20 Page 2 of 4 PageID 253

shorter, and to move elderly and terminally ill inmates to home confinement. 18 U.S.C. §
3624(c)(2); 34 U.S.C. § 60541(g). On March 26, 2020, the United States Attorney General directed
the Director of the BOP, in the appropriate circumstances, to prioritize the use of statutory
authority to place inmates on home confinement. See https://www.bop.gov/resources/news/pdfs/
20200405_covid-19 home_confinement.pdf (last accessed on August 5, 2020). Under the
Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, March
27, 2020, 134 Stat. 281, the BOP may “lengthen the maximum amount of time for which the
Director is authorized to place a prisoner in home confinement” if the Attorney General finds that
emergency conditions will materially affect the functioning of the BOP. Pub. L. No. 116-136, §
12003(b)(2). The Attorney General gave the BOP Director the authority to exercise this discretion,
with an initial focus on facilities that have seen the greatest incidence of COVID-19 transmission.
See https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_ april3.pdf (last
accessed August 5, 2020).

Importantly, courts do not have the authority to direct the BOP to place a defendant in
home confinement. See United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020)
(district courts lack jurisdiction to grant early release to home confinement pursuant to Second
Chance Act). Instead, courts have the authority to modify a term of imprisonment under specific
circumstances enumerated in 18 U.S.C. § 3582(c), which contemplates reductions in sentence
length. See 18 U.S.C. § 3582(c). As provided by § 3582(c)(1)(A), courts have statutory authority
to reduce a term of imprisonment upon finding that “extraordinary and compelling circumstances
warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(@). “Extraordinary and compelling
circumstances” include terminal illness or a serious medical condition that substantially diminishes

the ability of the defendant to provide self-care in prison, among other circumstances. See USSG
Case 6:16-cr-00166-GKS-GJK Document 53 Filed 08/06/20 Page 3 of 4 PagelD 254

§ 1B1.13 cmt. n.1(A)(ii). A court should only grant a motion for release based on “extraordinary
and compelling circumstances” after consideration of the factors set forth in 18 U.S.C. § 3553(a)
and after specifically determining that the defendant is not a danger to the public. See 18 U.S.C. §
3582; USSG § 1B1.13. Under § 3582(c), as amended by Section 603(b) of the First Step Act, the
Court may act “upon motion of the Director of the Bureau of Prisons, or upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on defendant’s behalf or the lapse of 30 days from the receipt
of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §
3582(c)(1)(A).
Ill. ANALYSIS

Gray asks the Court “to modify her remaining sentence of 60 months to be served on home
confinement pursuant to [§] 3582(c)(1)(A) due to extraordinary and compelling circumstances.”
Doc. 50 at 1.) Gray alleges that she suffers from thyroid issues and “has been prescribed
corticosteriods [sic] due to other medical issues dealing with her lower back, thigh, muscle spasms,
shoulder, and arm.” (/d. at 8.)

As to any request for a reduction in her sentence based on the Court’s ability to grant
compassionate release, Gray has failed to exhaust her administrative remedies regarding same.
Although Gray has sought administrative remedies, her request was sent fewer than thirty (30)
days prior to filing the Motion. (See Doc. 52-1.) Even if Gray exhausted her administrative
remedies prior to filing the Motion, she fails to demonstrate that she has a medical condition that
satisfies the requirements for compassionate release. Additionally, no open cases of COVID-19
were reported at FPC Alderson as of August 5, 2020. See Bureau of Prisons COVID-19 at

https://www.bop.gov/coronavirus (last accessed on August 5, 2020). Further, the Court is not
Case 6:16-cr-00166-GKS-GJK Document 53 Filed 08/06/20 Page 4 of 4 PageID 255

persuaded that Gray’s needs will not be met while housed at FPC Alderson, even if a COVID-19
outbreak occurs at the facility. Additionally, Gray’s request to continue her sentence on home
confinement would not reduce her sentence length and does not fall under the purview of 18 U.S.C.
§ 3582(c)’s limited grant of authority to the Court to modify a sentence post-conviction.
IV. CONCLUSION

Potential COVID-19 exposure is not an extraordinary and compelling reason to grant
release under Gray’s circumstances, the Court does not have the authority to order that the
remainder of Gray’s sentence be served on home confinement, and a reduction in Gray’s sentence
is not otherwise merited. Accordingly, it is hereby ORDERED and ADJUDGED that Defendant
Rita Gray’s Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) (the

“Motion”) is DENIED.

 

DONE and ORDERED in Orlando, Florida, this 6 day of August, 2020

(\.
G. KKNDALE SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of Record
Unrepresented Parties
